COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Damion Van Flowers v. The State of Texas

Appellate case number:    01-18-01062-CR

Trial court case number: 15-DCR-070030

Trial court:              458th District Court of Fort Bend County

        Appellant’s brief was originally due on February 8, 2019. Two prior extension requests
were granted, extending the deadline to April 29, 2019. The last extension granted by this Court
provided that no further extensions would be granted. Despite these extensions, appellant’s
appointed counsel has failed to file a brief on behalf of appellant. After counsel was notified that
the brief was again past due, counsel filed a third extension motion requesting a further extension
to May 30, 2019. We grant the extension. An appellant’s brief, however, has not been filed by the
requested extension date and, thus, the brief remains past due. Unless appellant’s brief is filed
within 14 days of this order, this case will be abated and remanded to the trial court for a hearing
pursuant to Texas Rule of Appellate Procedure 38.8(b)(2), (3).
       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman______
                               Acting individually


Date: ___September 3, 2019___